        Case
       Case   MDL No. 2949 Document
            4:20-md-02949-KGB       140 2Filed
                              Document         08/18/20
                                           Filed 08/18/20Page
                                                          Page1 of 33
                                                                1 of




                              UNITED STATES JUDICIAL PANEL
                                           on                                       Aug 18, 2020
                               MULTIDISTRICT LITIGATION
                                                                                 By: tammydowns D.C.



IN RE: PROFEMUR HIP IMPLANT PRODUCTS
LIABILITY LITIGATION                                                                    MDL No. 2949



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −1)



On August 7, 2020, the Panel transferred 38 civil action(s) to the United States District Court for the
Eastern District of Arkansas for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, no additional action(s) have been
transferred to the Eastern District of Arkansas. With the consent of that court, all such actions have
been assigned to the Honorable Kristine G. Baker.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Eastern District of Arkansas and assigned to
Judge Baker.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Eastern District of Arkansas for the reasons stated in the order of August 7, 2020, and, with the
consent of that court, assigned to the Honorable Kristine G. Baker.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Eastern District of Arkansas. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:

   Aug 18, 2020

                                                       John W. Nichols
                                                       Clerk of the Panel
      Case
     Case   MDL No. 2949 Document
          4:20-md-02949-KGB       140 2Filed
                            Document         08/18/20
                                         Filed 08/18/20Page
                                                        Page2 of 33
                                                              2 of




IN RE: PROFEMUR HIP IMPLANT PRODUCTS
LIABILITY LITIGATION                                                      MDL No. 2949



                  SCHEDULE CTO−1 − TAG−ALONG ACTIONS



 DIST      DIV.     C.A.NO.       CASE CAPTION


ALASKA

  AK        3       20−00125      Johnson v. Microport Orthopedics, Inc

ARIZONA

  AZ        2       19−01058      Beck v. Wright Medical Technology Incorporated et al
  AZ        2       20−01375      Kepler et al v. Wright Medical Technology Incorporated
                                  Shubin et al v. Wright Medical Technology
  AZ        3       20−08134      Incorporated et al

CALIFORNIA CENTRAL

  CAC       2       18−07197      Susan Bliss v. Wright Medical Technology, Inc. et al
                                  Timothy Sinskey et al v. Wright Medical Technology,
  CAC       2       20−04749      Inc.
                                  Arie Groenendyk et al v. Wright Medical Technology,
  CAC       5       20−01097      Inc.
  CAC       8       20−01302      Ann L. Olver v. Wright Medical Technology Inc

CALIFORNIA SOUTHERN

  CAS       3       20−01112      Barlau et al v. Wright Medical Technology, Inc.

FLORIDA MIDDLE

  FLM       8       20−00054      Hogan et al v. Wright Medical Technology, Inc.    Vacated 8/17/2020


FLORIDA NORTHERN

                                  MORGAN et al v. WRIGHT MEDICAL
  FLN       3       20−05519      TECHNOLOGY INC et al

ILLINOIS SOUTHERN

  ILS       3       20−00523      Buenger et al v. Wright Medical Technology, Inc. et al
  ILS       3       20−00741      Shafran et al v. Wright Medical Technology, Inc.
     Case
    Case   MDL No. 2949 Document
         4:20-md-02949-KGB       140 2Filed
                           Document         08/18/20
                                        Filed 08/18/20Page
                                                       Page3 of 33
                                                             3 of


MINNESOTA

  MN        0       20−01290     Gormley et al v. Wright Medical Technology, Inc., et al
  MN        0       20−01310     Schulzetenberg v. Wright Medical Technology, Inc.
  MN        0       20−01632     Loverud v. Wright Medical Technology, Inc. et al

MISSOURI EASTERN

 MOE        4       20−00817     Kelly v. Wright Medical Technology, Inc. et al

NORTH CAROLINA MIDDLE

                                 MAHAN v. WRIGHT MEDICAL TECHNOLOGY,
 NCM        1       20−00482     INC

TENNESSEE WESTERN

 TNW        2       20−02394     Dobbs et al v. Microport Orthopedics, Inc. et al
 TNW        2       20−02535     Liston v. Wright Medical Group, N.V. et al
 TNW        2       20−02536     Squier et al v. Wright Medical Group N.V. et al
